RESOLUCIÓN
El 4 de septiembre de 2017 el Servicio Nacional de Me-teorología emitió un aviso de huracán para todo Puerto Rico ante la inminencia del paso del huracán Irma. En vista de la situación climatológica y el riesgo a la vida y a la propiedad que pudiera representar este huracán, se decreta la suspen-sión de los trabajos en la Rama Judicial a partir de las 12:00 del mediodía del 5 de septiembre de 2017 hasta nuevo aviso.
Como resultado de lo anterior, al amparo de nuestra fa-cultad para reglamentar los procedimientos judiciales y con-forme a lo dispuesto en los Artís. 388 y 389 del Código Político de 1902 (1 LPRA secs. 72 y 73), todo término que venza hoy 5 de septiembre de 2017, y mientras dure la emergen-cia, se extenderá hasta que las condiciones del tiempo per-mitan reanudar las labores en los tribunales.

Se ordena la difusión inmediata de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
(.Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo